SUPPLEMENTAL MEMORANDUM **
Enrique Castellanos-Loza appeals his guilty plea conviction and sentence for distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291 and we affirm.
On June 18, 2001 we vacated submission of Castellanos-Loza’s claims under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). On that same date, we decided Castellanos-Loza’s other claims.
Castellanos-Loza’s argument that under Apprendi the government was required to prove that he knew the type and quantity of drugs he distributed is foreclosed by United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.